
	
		II
		112th CONGRESS
		1st Session
		S. 1520
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2011
			Mr. Menendez (for
			 himself, Mr. Lautenberg,
			 Mr. Schumer, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To ensure the continued investigation of terrorist
		  attacks against the United States attributable to the government of Muammar
		  Qaddafi.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pan Am Flight 103 Accountability
			 Act of 2011.
		2.Investigation of
			 terrorist attacks against the United States attributable to the government of
			 Muammar Qaddafi
			(a)Continuing
			 investigation
				(1)In
			 generalThe President shall continue any investigative activities
			 of any Federal agencies with regard to the bombing of Pan Am flight 103 and any
			 other terrorist attacks attributable to the government of Muammar Qaddafi
			 against United States citizens, with the goal of determining the identities of
			 the individuals responsible for the attacks and bringing such individuals to
			 justice.
				(2)Cooperation
					(A)In
			 generalThe President shall urge the Transitional National
			 Council and any successor government of Libya to cooperate with and participate
			 in the investigative activities described in paragraph (1).
					(B)Consideration
			 of cooperation in assistance decisionsThe President shall
			 consider the cooperation by the Transitional National Council and any successor
			 government of Libya with respect to the investigative activities described in
			 paragraph (1) when making decisions about the provision of United States
			 assistance to the successor government.
					(b)Restriction on
			 availability of frozen assets
				(1)LimitationExcept
			 as provided in paragraph (2), the President may not distribute property
			 confiscated from Muammar Qaddafi, his family, and the Government of Libya to
			 the Transitional National Council or any successor government of Libya until
			 the President certifies to Congress that the Transitional National Council or
			 successor government is fully cooperating with requests for information and
			 ongoing investigations related to the bombing of Pan Am flight 103 and any
			 other terrorist attacks attributable to the government of Muammar Qaddafi
			 against United States citizens.
				(2)Exception for
			 humanitarian assistanceThe restriction in paragraph (1) does not
			 apply to the distribution of property for humanitarian purposes.
				(3)National
			 security waiverThe President may waive the restriction in
			 paragraph (1) upon certifying to the Committee on Foreign Relations of the
			 Senate and the Committee on International Relations of the House of
			 Representatives that the provision of confiscated assets to the Transitional
			 National Council or any successor government of Libya is in the national
			 security interest of the United States.
				(c)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the President shall submit to Congress a
			 report on investigative activities described in subsection (a), including the
			 following elements:
					(A)A description of
			 efforts by the President to ascertain information through all available
			 channels, including inquiries with members of the Transitional National Council
			 and any successor government of Libya, about the bombing of Pan Am flight 103
			 and other terrorist attacks attributable to the government of Muammar Qaddafi
			 against United States citizens, with the goal of determining the identities of
			 persons who have knowledge about such attacks or were involved in the planning,
			 execution, or cover-up of the attacks.
					(B)An assessment of
			 the cooperation of the Transitional National Council and any successor
			 government of Libya in ascertaining such information and in facilitating access
			 to necessary persons and documents related to the bombing of Pan Am flight 103
			 and other terrorist attacks attributable to the government of Muammar Qaddafi
			 against United States citizens.
					(2)FormThe
			 report required under paragraph (1) shall be unclassified, but may contain a
			 classified annex.
				(3)SunsetThe
			 reporting requirement under paragraph (1) shall terminate upon a certification
			 by the President to Congress that the Transitional National Council or any
			 successor government of Libya has made available all relevant information about
			 the bombing of Pan Am Flight 103 and other terrorist attacks attributable to
			 the government of Muammar Qaddafi against United States citizens.
				
